Exhibit 10.1

 

EXECUTION VERSION

 

August 17, 2018

 

Avista Healthcare Public Acquisition Corp.

65 East 55th Street

18th Floor

New York, NY 10022

 

RE: Surrender of Class B Shares and Private Placement Warrants

 

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), to be dated as of the date hereof, by and among Organogenesis Inc.,
a Delaware corporation (the “Company”), Avista Healthcare Public Acquisition
Corp., a Cayman Islands exempted company (“Parent”) and Avista Healthcare Merger
Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger
Sub”).  This letter agreement (this “Letter Agreement”) is being entered into
and delivered by Parent, Avista Acquisition Corp., a Cayman Islands exempt
company (“Parent Sponsor”), and certain directors of Parent that are signatories
hereto (collectively with the Parent Sponsor, the “Class B Holders”) in
connection with the transactions contemplated by the Merger Agreement. 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Merger Agreement.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
Class B Holders hereby (a) represents and warrants that the Class B Holders
collectively hold all of the issued and outstanding Private Placement Warrants
and Class B Shares, in each case, as of the date of this Letter Agreement,
(b) agrees that, (i) immediately following the execution and delivery of the
Merger Agreement, and in connection with the Initial Private Investment, the
Class B Holders shall collectively (pro rata among the Class B Holders)
surrender 1,937,500 Class B Shares which will be cancelled by Parent, and
(ii) subject to the satisfaction or waiver of each of the conditions to Closing
set forth in Sections 7.1 and 7.3 of the Merger Agreement, immediately prior to
the Closing and in connection with the PIPE Investment, the Class B Holders
shall collectively (pro rata among the Class B Holders) surrender 4,421,507
Class B Shares and 16,400,000 Private Placement Warrants both of which will be
cancelled by Parent; (c) agrees that, until the consummation of the transactions
contemplated by the Merger Agreement, the Class B Holders shall not modify,
amend or terminate that certain Letter Agreement, dated October 10, 2016, by and
among the Company and the Class B Holders, waive or release any claims or rights
thereunder or otherwise consent to any of the foregoing and (d) waives any and
all rights such Class B Holder has or will have under the Parent Organizational
Documents to receive, with respect to each share of Class B common stock of
Parent, par value $0.0001, held by such Class B Holder immediately following the
Domestication, more than one share of Parent Common Stock upon conversion
thereof in accordance with the Parent Organizational Documents. Subject to the
terms and conditions of this Letter Agreement, the Class B Holders agree to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Letter Agreement.

 

--------------------------------------------------------------------------------


 

This Letter Agreement shall terminate, and have no further force and effect, if
the Merger Agreement is terminated in accordance with its terms prior to the
Effective Time.  This Letter Agreement, and any claim or cause of action
hereunder based upon, arising out of or related to this Letter Agreement
(whether based on law, in equity, in contract, in tort or any other theory) or
the negotiation, execution, performance or enforcement of this Agreement, shall
be governed by and construed in accordance with the Laws of the State of New
York, without giving effect to any principles of conflicts of law.  This Letter
Agreement may be executed in two (2) or more counterparts (including by
electronic means), all of which shall be considered one and the same agreement
and shall become effective when signed by each of the parties and delivered to
the other party, it being understood that both parties need not sign the same
counterpart.

 

[The remainder of this page left intentionally blank.]

 

2

--------------------------------------------------------------------------------


 

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

 

 

Very truly yours,

 

 

 

Avista Acquisition Corp.

 

 

 

 

 

By:

/s/ David Burgstahler

 

Name:

David Burgstahler

 

Title:

President and CEO

 

 

 

Solely in their capacity as a holder of Class B Shares and Private Placement
Warrants:

 

 

 

 

 

/s/ Håkan Björklund

 

Håkan Björklund

 

 

 

 

 

/s/ Charles Harwood

 

Charles Harwood

 

 

 

 

 

/s/ Brian Markison

 

Brian Markison

 

 

 

 

 

/s/ Robert O’Neil

 

Robert O’Neil

 

Acknowledged and agreed

 

as of the date of this Letter Agreement:

 

 

 

 

 

Avista Healthcare Public Acquisition Corp.

 

 

 

By:

/s/ David Burgstahler

 

Name:

David Burgstahler

 

Title:

President and CEO

 

 

3

--------------------------------------------------------------------------------